Citation Nr: 0603529	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional left ankle disability claimed 
to be due treatment occurring at a VA facility.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional right knee disability claimed 
to be due treatment occurring at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to May 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

In February 2005, the veteran failed to report for a Travel 
Board hearing at the RO.  The appellant has neither submitted 
good cause for failure to appear or requested to reschedule 
the hearing, and the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2005).  

The veteran has stated that as a result of a left ankle 
disability, he fell and suffered a hyperextension injury to 
his right knee.  He has essentially claimed service 
connection for a right knee disorder, as secondary to a left 
ankle disorder.  See 38 C.F.R. § 3.310 (2005).  This claim is 
referred to the RO for appropriate action.

The case is REMANDED to the agency of original jurisdiction 
via the AMC, in Washington, DC.  


REMAND

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for additional left ankle disability he 
believes was caused by improper medical treatment he received 
at the Long Beach VA Medical Center (VAMC) in January 1999, 
and follow up treatment for that initial encounter.  He 
claims that he was allowed to leave the facility after 
presenting for emergency care of a painful left ankle on 
January 23, 1999.  The veteran notes that the ankle was X-
rayed and he was allowed to leave, being told he had a 
sprain, and to return on Monday, January 26, 1999.  He left 
with crutches.  He was later found to have a fracture of the 
left ankle, based in part on the X-rays taken on January 23, 
1999, which showed, among other things, an impression of 
fracture of the distal tibia.  He claims that his left ankle 
gave out in July or August 1999, causing him to fall and 
suffer a hyperextension injury to his right knee.  He had a 
right knee arthroscopy in December 1999. 

The claim was initially denied in February 2002 based on 
findings which included no evidence of treatment in January 
1999, and no treatment prior to March 1999.  Subsequent 
requests to the VAMC resulted in the acquisition of treatment 
records for January 1999, which were generally consistent 
with the veteran's statements of facts as to injury and 
presentation for treatment at that time.  The RO Decision 
Review Officer reviewed the entirety of the medical records 
and denied the claim, as set forth in an April 2003 SSOC.  

The record does not contain sufficient medical evidence to 
decide the claims on the basis of either fault on the part of 
VA or reasonable foreseeability under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.361 (2005).  A remand is in order to obtain 
additional, clarifying medical opinion concerning this 
matter.  See 38 C.F.R. § 3.159(c)(4) (2005).

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Since 
this case is being remanded for other reasons, the AMC should 
inform the veteran of the amended regulation and readjudicate 
the issue with application of this amended regulation and, if 
necessary, issue an SSOC setting forth the applicable 
provisions thereof.

Under the duty to assist, the case is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
examination by an orthopedist to 
determine the nature and extent of his 
left ankle and right knee disorders.  The 
claims file must be made available to the 
examiner for review.

After review of the record, including the 
service medical records and VA treatment 
records, the examiner is asked to comment 
on the following questions: 

Left ankle

(a)  Does the veteran have 
additional disability of the left 
ankle due to January 1999 VA medical 
treatment?

(b)  If so, is the additional 
disability due to  carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of the 
VA in furnishing the hospital care, 
medical or surgical treatment?  Did 
VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the left ankle?

(c)  If fault on VA's part is not 
shown, is the additional left ankle 
disability an event that was not 
reasonably foreseeable?

Right Knee

(a)  Does the veteran have 
additional disability of the right 
knee due to December 1999 VA medical 
treatment, i.e., arthroscopy?

(b)  If so, is the additional 
disability due to  carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of the 
VA in furnishing the hospital care, 
medical or surgical treatment?  Did 
VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the right knee?

(c)  If fault on VA's part is not 
shown, is the additional right knee 
disability an event that was not 
reasonably foreseeable?

2.  After the above action has been 
completed, readjudicate the claims, 
applying 38 C.F.R. § 3.361.  If the 
determination is adverse to the veteran, 
furnish him a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

